In an action for separation, plaintiff appeals from an order of the Supreme Court, Suffolk County, dated July 10, 1972, which granted defendant’s motion for a protective order denying an examination before trial of defendant’s financial resources. Order affirmed, without costs. The circumstances in this case do not warrant discovery of defendant’s income and assets. Defendant is presently supporting plaintiff and on this record his income and assets are sufficient to pay such award of alimony as may be properly granted to plaintiff. Hopkins, Acting P. J., Munder, Christ, Brennan and Benjamin, JJ., concur.